Luke, J.
Shepherd instituted a suit on a promissory note. Widincamp filed a plea of non est factum. Upon the issue thus raised the case was tried. The evidence was in conflict, but the-jury had the right to believe Widincamp, whose evidence sustained his plea. The only question raised in the record here is upon the ground that the evidence did not authorize the verdict. The special grounds are but amplification of the general grounds. The trial judge having approved the verdict, and there being evidence to authorize it, the motion for a new trial was properly overruled.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.